Citation Nr: 1536252	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-21 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE


Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disease or injury.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO in April 2011 which in part denied the Veteran's claims for service connection for right and left ankle disabilities.  The Veteran timely initiated appeal by a notice of disagreement received in April 2011.  In June 2013, the RO issued a statement of the case.  By VA form 9 received in August 2013, the Veteran specified he was only appealing the issue of service connection for his right ankle.  Thus, the issue of service connection for left ankle disability is not on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In February 2011, a VA examiner noted "[b]ilateral [a]nkle sprains - no diagnosis."  He reviewed the Veteran's file and opined that the Veteran's ankle disability is due to in-service injury due to parachute jumping and physical training activities.  Further, he stated that the ankle disability is not caused by the Veteran's knee disability.  The Board finds this medical opinion is inadequate as the examiner does not provide a clear opinion concerning if the Veteran currently has a right ankle disability.  The examiner appears to state that the Veteran's ankle condition is related to service but also that the Veteran does not have any ankle disability.  Thus, the Board must remand for an addendum opinion.  

The Veteran's representative argues that he may have a right ankle disability that is caused or aggravated by one of the Veteran's other service-connected orthopedic disabilities.  Proper notice should be provided to the Veteran for this theory of entitlement.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to substantiating claims for service connection on a secondary basis.  

2.  Return the Veteran's claims file to the February 2011 VA examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right ankle disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, military personnel records, post-service medical records, and lay statements.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner should first address whether the Veteran currently has a right ankle disability.  If he does currently have a right ankle disability the examiner should address the following:

a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right ankle disability had its onset in or is otherwise related to his service?

 b) Is it at least as likely as not that the Veteran's right ankle disability was caused by a service-connected disease or injury?

 c) Is it at least as likely as not that the Veteran's right ankle disability was aggravated by (permanently worsened) a service-connected disease or injury (bilateral hip, bilateral knee, and low back disabilities)?

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After any additional development deemed necessary is completed, the RO should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




